DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1 and 3-21 are allowed. 
Claims 1 and 3-21 are allowed because the provisional nonstatutory double patenting (ODP) rejection has been withdrawn. 
The closest prior art Tarlau does not art teach or suggest:
 a cooling member comprising: refrigerant that changes between gas and liquid ; an absorbing member absorbing the refrigerant; an enclosing member including flexible sheet members that are connected to each other and configured to enclose the refrigerant and the absorbing member in a sealed state;  and a heat releasing section configured to receive heat from the enclosing member and release the heat to an outside , wherein the heat releasing section includes a recessed section in which an end portion of the enclosing member is inserted and having opposing walls , and a space of the recessed section is defined between the opposing walls,  and a distance between the opposing walls of the recessed section is greater than a thickness of the enclosing member, and when an inner pressure of the enclosing member increases due to vaporization of the refrigerant, the enclosing member deforms such that the flexible sheet members are forced away from one another so as to contact, or increase contact with, the opposing walls of the recessed section.  The prior art also does not teach a power storage module comprising the cooling member as claimed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/NIARA TRANT/Examiner, Art Unit 1722         

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722